DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13504953, filed on 6 May 2013.
Election/Restrictions
Applicant’s election of Species XII, Fig. 14, claims 1-20 in the reply filed on 2 November 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2 November 2021.
Drawings
The drawings are objected to because Fig. 11B shows the less than symbol (<) and greater than symbol (>) regarding the 90 degree edges in areas where are not, see annotated drawing below.
[AltContent: arrow][AltContent: textbox (The angle is not less than < 90 degrees)][AltContent: arrow][AltContent: textbox (The angle is not greater than >90 degrees)][AltContent: oval][AltContent: oval]
    PNG
    media_image1.png
    214
    247
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first tap and the second tap extending from the apical part to the coronal part” must be shown or the features canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 2 describes that the first tap and the second tap extend from the apical end of the apical part to the coronal part, wherein the specification is not found that the taps extend to the coronal part, implying that the taps reach the coronal part. However, in page 42, lines 19-21, the specification describes that the taps extend towards the coronal part, implying that it in that direction that the taps extend, not necessarily reaching the coronal part.
Claim Objections
Claim 1 objected to because of the following informalities:  In line 2 of the claim uses the term “A” in upper case, where it is supposed to be in lower case.  Appropriate correction is required.
Regarding claims 1, 6 and 11, the claims set forth a plurality of elements, which should be separated by a line indentation, “where claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation”, see 37CFR 1.75(i). Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in lines 26-29 recite that “wherein the right edge of the first tap has a first region that has an angle of less than 90 degrees between the right side of the first tap 57forming the right edge of the first tap and the external surface of the apical part” which is confusing. 
It is not understood if a first region in that right edge of the first tap has an angle of less than 90 degrees, implying that another region of the same right edge at the same distance from the apical end can have another angle which is confusing, or that a first region on the right edge of the first tap has an angle of less than 90 degrees.
Furthermore, in lines 29-31 also describe that “right edge of the first tap has a second region that has an angle of more than 90 degrees between the right side of the 
For examination purposes, the recitation will be treated as that the “first region” on the “right edge” located at a distance from the apical end of the “first tap” has an “angle of less than 90 degrees”, and that the “second region” of the “right edge” of the “first tap” has the angle of more than 90 degrees at the another distance from the apical end.
Regarding claim 1, in lines 31-37 recite that “the left edge of the second tap has a third region that has an angle of less than 90 degrees between the left side of the second tap forming the left edge of the second tap and the external surface of the apical part, the left edge of the second tap has a fourth region that has an angle of more than 90 degrees between the left side of the second tap forming the left edge of the second tap and the external surface of the apical part” is confusing for the same reasons explained above for lines 26-31 in the claim. 
Therefore, for examination purposes, the recitation will be treated as that the “third region” on the “left edge” located at a distance from the apical end of the “second tap” has an “angle of less than 90 degrees”, and that the “fourth region” of the “left edge” of the “second tap” has the angle of more than 90 degrees at the another distance from the apical end.
Regarding claim 5, it is confusing the description that the “angles are located at the same distance from an apex of the implant”. It is not understood how all the angles of 
Regarding claim 11, in lines 12-19 recite that “edge of the at least one tap has a first region when viewed from a first cross-sectional perspective, which is perpendicular to a longitudinal axis of the implant, has an angle of less than 90 degrees between the at least one of the sides of the at least one tap forming the edge and the external surface of the apical part, the edge of the at least one tap has a second region when viewed from a second cross-sectional perspective has an angle of more than 90 degrees between the at least one of the sides of the at least one tap forming the edge and the external surface of the apical part” is confusing. 
It is not understood where the first cross-sectional perspective and the second cross-sectional perspective are located with respect to the implant, e.g. in the same plane or in different planes along the longitudinal axis of the implant. Furthermore, is confusing how the claimed edge of the at least one tap has an angle of less than 90 degrees and at the same time the same edge has an angle of more than 90 degrees. 
For examination purposes, the recitation will be treated as that each of the first cross-sectional perspective and the second cross-sectional perspective are at two different planes along the longitudinal axis of the implant. Therefore, the angle of the edge at one cross-sectional plane is at angle of less than 90 degrees, and the angle of the same edge at a different cross-sectional plane is at angle of more than 90 degrees.
Regarding claim 15, it is confusing the description that the “angles are located at the same distance from an apex of the implant”. It is not understood how all the angles of  
Claim 16 recites the limitations “thread pitch” and “two main threads" in in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 8 and 17, the claim describes that the intra-bony coronal part has at least one external slot, at the same time it describes that it has different distances from the coronal end of the implant, which is confusing. If the intra-bony coronal part has only one externa slot, how it can have different distances form the coronal end of the implant as extending along the intra-bony coronal part. 
Allowable Subject Matter
Claim 1-8 and 10-17 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, the art of record does not teach or render obvious, either alone or in combination, a dental implant including a right edge of the first tap has a first region that has an angle of less than 90 degrees between the right side of the first tap 57forming the right edge of the first tap and the external surface of the apical part, the right edge of the first tap has a second region that has an angle of more than 90 degrees between the right side of the first tap forming the right edge of the first tap and the external surface of the apical part, the left edge of the second tap has a third region that has an angle of less than 90 degrees between the left side of the second tap forming the left edge of the 
Regarding claim 11, the art of record does not teach or render obvious, either alone or in combination, a dental implant including an edge of the at least one tap has a first region when viewed from a first cross-sectional perspective, which is perpendicular to a longitudinal axis of the implant, has an angle of less than 90 degrees between the at least one of the sides of the at least one tap forming the edge and the external surface of the apical part, the edge of the at least one tap has a second region when viewed from a second cross-sectional perspective has an angle of more than 90 degrees between the at least one of the sides of the at least one tap forming the edge and the external surface of the apical part in combination with the elements set forth in the claim, based on the interpretation given of the claim as explained above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772